Citation Nr: 0940658	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1970 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran had a hearing before the Board 
in December 2005 and the transcript is of record.

The case was brought before the Board in August 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND


Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran alleges he has PTSD as a result of his military 
experience aboard the USS Kitty serving as an ordance 
mechanic.  He alleges various in-service stressors having to 
do with hostile bomb attacks and death of other servicemen.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)). 

In this case, the claims folder does not contain a definitive 
diagnosis of PTSD as defined in the DSM-IV.  Rather, the VA 
outpatient treatment records indicate the Veteran was treated 
in October 2001 for "symptoms of PTSD with 
depression/anxiety."  

The Veteran was afforded a VA examination in October 2008 
where, similarly, the examiner found the Veteran had some 
symptoms of PTSD, but nonetheless did not meet the criteria 
for PTSD according to DSM-IV.  Rather, the Veteran was 
diagnosed with a "nightmare disorder."

Within the VA examination, however, the examiner noted the 
Veteran had been treated in the VA once in 1997, once in 
2001, three times in 2004 and once in 2007.  The claims 
folder only contains treatment records through August 2002.  
Federal records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make 
efforts to obtain the identified and recent VA outpatient 
treatment records because the file may not be currently 
complete.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
from the VA Medical Center in Dublin, 
Georgia from August 2002 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

